DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1 and 15 are amended.
Claims 3-4, 6, 18-30, and 35 are cancelled.
Claims 1-2, 5, 7-17, 31-34, and 36-37 are pending.

Status of Rejections
All previous rejections under 35 U.S.C. 103 are modified as necessitated by amendment.

Claim Objections
Claims 1-2, 5, 7-17, 31-34, and 36-37 are objected to because of the following informality:
Claim 1 is objected to because of the informality in the recitation "than than" in line 13. Examiner suggests changing the recitation to “than


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7-17, 31-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over VASYLYEV (US 20120012741 A1) in view of UEDA (WO 2013147008 A1, see US publication US 20150083193 A1 as an English translation of WO 2013147008 A1 since US 20150083193 A1 corresponds to the application that was the national stage entry of WO 2013147008 A1).
	Regarding claim 1, VASYLYEV teaches an optical solar enhancer (see planar lenticular lens array, see Figs. 3-4) comprising:
a panel (see the panel of the planar lenticular lens array) having a top surface and a bottom surface (see the top surface of the bottom surface of the panel of the planar lenticular lens array) defining a normal extending perpendicular to the bottom surface (see the normal extending perpendicular to the bottom surface of the panel of the planar lenticular lens array) (see Figs. 3-4), the panel including a plurality of generally parallel features (see the plurality of generally parallel individual lens 10),
wherein the plurality of generally parallel features form a corrugated surface (See the corrugated surface of the plurality of generally parallel individual lens 10, see Figs. 3-4),
wherein each of the plurality of generally parallel features includes a curve extending at least partially between a peak and a valley (See each of the plurality of generally parallel individual lens 10 including a curve extending at least partially between a peak and a valley see Figs. 3-4).
	Regarding the claimed “wherein the curve has an increasing radius of curvature from the peak to the valley”, VASYLYEV does not explicitly disclose the claimed feature.  However, UEDA discloses secondary lens concentrating photovoltaic power generation unit, wherein FIG. 3B is a view illustrating, as a comparative example, a light-concentration path of solar radiation in a case in which a secondary lens is formed in a generally simple hemispherical shape (dome-like shape) (see [0111], Fig. 3B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curve of the plurality of generally parallel individual lens to have the cross-sectional shape as shown in Fig. 3b of UEDA so as to have an increasing radius of curvature from the peak to the valley in the device of 
	Further regarding the claimed “redirect rays of radiant energy entering the top surface of the panel so as to decrease their angle with the normal at the bottom surface” and “wherein rays of light passing through the panel are, on average, redirected to have a smaller angle to the normal than they had before entering the panel”, since modified VASYLYEV’s planar lenticular lens array meets all the structural and compositional requirements of the claimed product (Modified VASYLYEV’s planar lenticular lens array has the same curvature as Applicant’s optical solar enhancer, and modified VASYLYEV’s planar lenticular lens array is made of the same material (polymethyl methacrylate (PMMA)) (see [0072]) as Applicant’s optical solar enhancer (see [0061])), the property regarding “redirect rays of radiant energy entering the top surface of the panel so as to decrease their angle with the normal at the bottom surface” and “wherein rays of light passing through the panel are, on average, redirected to have a smaller angle to the normal than they had before entering the panel” would obviously have been present in modified VASYLYEV’s planar lenticular lens array.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Modified VASYLYEV teaches the curve is a first curve extending toward a first valley (see the left part of the each of the plurality of generally parallel individual lens with the cross-sectional shape as shown in Fig. 3b of UEDA), and wherein each of the plurality of generally 
		
	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	VASYLYEV teaches the corrugated surface is only convexly curved (see Figs. 3-4).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	VASYLYEV teaches the shape of the curve is approximated by a fifth order polynomial (see the shape of the curve of the plurality of generally parallel individual lens 10 in Figs. 3-4; Since the claimed limitation does not further limit the constant rational numbers in the fifth order polynomial, y = ax5 + bx4 + cx3 + dx2 + ex + k, the fifth order polynomial includes unlimited shapes depending on various a, b, c, d, e, and k, and at least a part of the shape of the curve is considered to be approximated by a fifth order polynomial; For example, at least a part of the shape of the curve can be approximated by the circle parts of the fifth order polynomial as attached below).

    PNG
    media_image1.png
    448
    830
    media_image1.png
    Greyscale


	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	VASYLYEV teaches the shape of the curve is approximated by a sixth order polynomial (see the shape of the curve of the plurality of generally parallel individual lens 10 in Figs. 3-4; Since the claimed limitation does not further limit the constant rational numbers in the sixth order polynomial, y = ax6 + bx5 + cx4 + dx3 + ex2 + fx + k, the sixth order polynomial includes unlimited shapes depending on various a, b, c, d, e, f, and k, and at least a part of the shape of the curve is considered to be approximated by a sixth order polynomial; For example, at least a part of the shape of the curve can be approximated by the circle parts of the sixth order polynomial as attached below).

    PNG
    media_image2.png
    714
    961
    media_image2.png
    Greyscale


	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	VASYLYEV teaches the shape of the curve is approximated by a sixth order Bezier curve (see the shape of the curve of the plurality of generally parallel individual lens 10 in Figs. 3-4; Since the claimed limitation does not further limit all the points in the sixth order Bezier curve, the sixth order Bezier curve includes unlimited shapes depending on the various points, and at least a part of the shape of the curve is considered to be approximated by a sixth order Bezier curve; For example, at least a part of the shape of the curve can be approximated by the circle parts of the sixth order Bezier curve as attached below).
	
    PNG
    media_image3.png
    447
    727
    media_image3.png
    Greyscale


	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	VASYLYEV teaches the shape of the curve is approximated by an eighth order Bezier curve (see the shape of the curve of the plurality of generally parallel individual lens 10 in Figs. 3-4; Since the claimed limitation does not further limit all the points in the eighth order Bezier curve, the eighth order Bezier curve includes unlimited shapes depending on the various points and at least a part of the shape of the curve is considered to be approximated by an eighth order Bezier curve; For example, at least a part of the shape of the curve can be approximated by the circle parts of the eighth order Bezier curve as attached below).
	
    PNG
    media_image4.png
    401
    854
    media_image4.png
    Greyscale


	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	VASYLYEV teaches the panel has a generally constant cross section across its width in a direction parallel to the plurality of generally parallel features (see Figs. 3-4).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the panel is comprised of polymethyl methacrylate (PMMA)”, VASYLYEV discloses suitable materials for making focusing array 6 and/or lenses 10 

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the panel includes at least one film coupled to the top surface”, VASYLYEV discloses focusing array 6 can have one or more layers of anti-reflective coating (not shown) deposited on its frontal surface and/or the opposite surface in order to reduce the Fresnel reflections at optical interfaces and improve the light transmission of the array [0073].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the one or more layers of anti-reflective coating on the top surface of the bottom surface of the panel of the planar lenticular lens array in the device of VASYLYEV, because the one or more layers of anti-reflective coating reduces the Fresnel reflections at optical interfaces and improves the light transmission of the array.

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	VASYLYEV teaches the bottom surface is planar (see Figs. 3-4). 

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.
VASYLYEV teaches the panel does not increase radiant energy at an angle normal to the bottom surface (Since the area of the panel of the planar lenticular lens array is fixed to the incident radiant energy, the overall radiant energy would be the same at an angle normal to the bottom surface) (see Figs. 3-4).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 1.
	VASYLYEV teaches the panel is a unitary structure (see Figs. 3-4).

	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 1.
	VASYLYEV teaches the plurality of generally parallel features are configured to variably increase the radiant energy entering the top surface depending on the acute angle relative to the imaginary central plane (The plurality of generally parallel individual lens 10 has the capability of this function) (see Figs. 3-4).

	Regarding claim 31, Applicant is directed above for a full discussion as applied to claim 1.
	Modified VASYLYEV teaches each of the plurality of generally parallel features has a maximum height between the valley and the peak greater than a maximum width between adjacent valleys (see Figs. 3-4 of VASYLYEV and Fig. 3b of WED).
	
	Regarding claim 32, Applicant is directed above for a full discussion as applied to claim 1.


	Regarding claim 33, Applicant is directed above for a full discussion as applied to claim 1.
	VASYLYEV teaches the peak of each of the plurality of generally parallel features is generally flattened (see Figs. 3-4).

	Regarding claim 34, Applicant is directed above for a full discussion as applied to claim 1.
	VASYLYEV teaches side surfaces of adjacent generally parallel features meet at a point (see Figs. 3-4).

	Regarding claim 36, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein each curve of the plurality of generally parallel features are configured to increase radiant energy entering the top surface at an angle relative to the imaginary central plane between about 5 degrees and about 65 degrees and redirect the increased radiant energy through the bottom surface”, since modified VASYLYEV meets all the composition requirements of the claimed product (see the rejection of claim 1 and Fig. 3B of UEDA; UEDA discloses the concentrating lens is usually formed from a translucent resin material, such as PMMA (polymethyl methacrylate) [0010] and Applicant’s specification discloses the optical solar enhancer is comprised of polymethyl methacrylate (PMMA) [0061]; The shape of the lens in Fig. 3B of UEDA is substantially the same with the shape of the generally parallel feature in Figs. 3, 4 of Applicant’s specification), the property regarding “wherein each curve of the plurality of generally parallel features are configured to increase 

	Regarding claim 37, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein each curve of the plurality of generally parallel features are configured to increase radiant energy entering the top surface at an angle relative to the imaginary central plane between about 5 degrees and about 25 degrees and redirect the increased radiant energy through the bottom surface”, since modified VASYLYEV meets all the composition requirements of the claimed product (see the rejection of claim 1 and Fig. 3B of UEDA; UEDA discloses the concentrating lens is usually formed from a translucent resin material, such as PMMA (polymethyl methacrylate) [0010] and Applicant’s specification discloses the optical solar enhancer is comprised of polymethyl methacrylate (PMMA) [0061]; The shape of the lens in Fig. 3B of UEDA is substantially the same with the shape of the generally parallel feature in Figs. 3, 4 of Applicant’s specification), the property regarding “wherein each curve of the plurality of generally parallel features are configured to increase radiant energy entering the top surface at an angle relative to the imaginary central plane between about 5 degrees and about 25 degrees and redirect the increased radiant energy through the bottom surface” would obviously have been present in modified VASYLYEV’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a .


Response to Arguments
	Applicant's arguments filed on 01/25/2021 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P5-P7, is not persuasive.
	Modified VASYLYEV’s planar lenticular lens array has the same curvature as Applicant’s optical solar enhancer, and is made of the same material (polymethyl methacrylate (PMMA)) (see [0072]) as Applicant’s optical solar enhancer (see [0061]).  Therefore, the property regarding “redirect rays of radiant energy entering the top surface of the panel so as to decrease their angle with the normal at the bottom surface” and “wherein rays of light passing through the panel are, on average, redirected to have a smaller angle to the normal than they had before entering the panel” would obviously have been present in modified VASYLYEV’s planar lenticular lens array (see the full discussion of the rejection of claim 1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726